Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered September 13, 2001, convicting him of burglary in the second degree (two counts), burglary in the third degree, grand larceny in the fourth degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]). Ritter, J.P., H. Miller, S. Miller and Crane, JJ., concur.